                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

CRAIG BRADLEY PATTERSON,

                  Plaintiff,

v.                                                           Case No: 2:18-cv-188-FtM-38UAM

BRUCE GORDON WOOD, BRUCE
GORDON WOOD, DOW
ENTERPRISES-NAPLES HIDDEN
STORAGE, LLC. and BRUCE
GORDON WOOD,

                Defendants.
                                                  /

                                                ORDER1

        This matter comes before the Court on sua sponte review of the file. Plaintiff Craig

Bradley Patterson, appearing pro se, filed this case last year. (Doc. 1). Seven months

later, United States Magistrate Judge Carol Mirando granted him leave to proceed in

forma pauperis and directed him to provide completed service documents and the

Complaint to the United States Marshal for service. When Patterson did not do so, Judge

Mirando directed him to show cause on or before January 14, 2019, why this case should

not be dismissed for failure to prosecute. (Doc. 11). Alternatively, Judge Mirando allowed

Patterson to submit the required documents by that same date. Patterson has done

neither, and the time to do so has long expired. The Court, therefore, dismisses this case



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
for failure to effectuate service and failure to prosecute. See Fed. R. Civ. P. 4(m); M.D.

Fla. R. 3.10.

       Accordingly, it is now

       ORDERED:

       (1) The Complaint (Doc. 1) in the above-captioned case is DISMISSED without

          prejudice for failure to prosecute and failure to serve.

       (2) The Clerk is DIRECTED to enter judgment, terminate all pending motions and

          deadlines, and close the case.

       DONE and ORDERED in Fort Myers, Florida this 11th day of March 2019.




Copies: All Parties of Record




                                            2
